DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/18/2022 has been entered and claims 2, 5-7, 9, 12-14 and 18 are cancelled, thus claims 1, 3-4, 8, 10-11, 15-17 and 19-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn. 	The amendment to the claims overcomes the previous 112(b) and 112(d) rejection, therefore the 112(b) and 112(d) rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1, 3-4, 8, 10-11, 15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel wherein “the plurality of shading blocks are fittingly received in the plurality of grooves to fill the plurality of grooves correspondingly, to thereby make the side of the side part towards to a corresponding light-emitting unit be a flat and smooth surface” in combination with the limitation wherein “a plurality of grooves are disposed continuously in a side of the side part towards to a corresponding light-emitting unit, and the shading part is filled in the plurality of grooves, the shading part  comprises a plurality of shading blocks filled in the plurality of grooves” as recited in claims 1, 8 and 17.	Claims 3-4, 10-11, 15-16 and 19-20 are also allowed for further limiting and depending upon allowed claims 1, 8 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892